DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1 - 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MolavianJazi et al. (US 2019/0349867).
Regarding claims 1 and 17, MolavianJazi teaches that a method of wireless communication performed by a user equipment (UE) (Fig. 1 and page 1, paragraphs 11 – 13). MolavianJazi teaches that receiving an indication of an uplink transmission configuration indication (TCI) state (Fig. 1, 2 and pages 5, paragraphs 41 – pages 7, paragraphs 47, where teaches receiving indication of uplink transmission configuration indication state, PUCCH-PathlossReferenceRS and PUSCH-PathlossReferenceRS).  MolavianJazi teaches that determining that the uplink TCI state identifies a pathloss reference signal for an associated uplink transmission (Fig. 1, 2 and pages 13, paragraphs 81 – pages 14, paragraphs 94, where teaches the pathloss estimate can be determined based on a RS corresponding to the ID for the pathloss RS, such as PUCCH-PathlossReferenceRS-id, PUSCH- PathlossReferenceRS-id, or other ID for a pathloss RS, configured in the second serving cell with the cell ID, and the RS can be an SSB, a CSI-RS, or others RS). MolavianJazi teaches that determining an uplink power control parameter for the uplink transmission based at least in part on the pathloss reference signal (Fig. 1, 2 and pages 13, paragraphs 81 – pages 14, paragraphs 94, where teaches the UL transmission can be transmitted on the first serving cell based on the determined pathloss estimate, for example, the UL transmission can be transmitted based on a transmit power setting that is based on the determined pathloss estimate). 
Regarding claims 2 and 18, MolavianJazi teaches that performing the uplink transmission using the uplink power control parameter (uplink control parameter) (Fig. 1, 2 and pages 13, paragraphs 81 – pages 14, paragraphs 94). 
Regarding claims 3 and 19, MolavianJazi teaches that performing the uplink transmission in: a physical uplink control channel resource, a physical uplink shared channel resource, a physical random access channel resource, or a sounding reference signal resource or resource set (PUCCH, PUSCH, PRACH, SRS) (pages 7, paragraphs 46 – pages 8, paragraphs 51, Fig. 1, 2, and pages 13, paragraphs 75 - 80). 
Regarding claims 4 and 20, MolavianJazi teaches that receiving the indication of the uplink TCI state in: a radio resource control communication, a medium access control element communication, or a downlink control information communication (RRC, MAC-CE, DCI) (pages 3, paragraphs 33 – pages 7, paragraphs 48 and Fig. 1, 2). 
Regarding claims 5 and 23, MolavianJazi teaches that determining that that the uplink TCI state does not identify the pathloss reference signal; and identifying the pathloss reference signal based at least 
Regarding claims 6 and 21, MolavianJazi teaches that identifying, in a downlink communication in which the indication of the uplink TCI state is included, a field configured to indicate whether the uplink TCI state identifies the pathloss reference signal (pages 3, paragraphs 33 – pages 7, paragraphs 48 and Fig. 1, 2), and determining that the uplink TCI state identifies the pathloss reference signal based at least in part on the field (pages 3, paragraphs 33 – pages 7, paragraphs 48 and Fig. 1, 2). 
Regarding claims 7 and 24, MolavianJazi teaches that determining that the uplink TCI state identifies the pathloss reference signal comprises: determining that the uplink TCI state identifies the pathloss reference signal based at least in part on the uplink transmission being scheduled (pages 3, paragraphs 33 – pages 7, paragraphs 50 and Fig. 1, 2, where teaches UL transmission being scheduled). 
Regarding claims 8 and 22, MolavianJazi teaches that receiving an indication that the uplink TCI state identifies an updated pathloss reference signal that is different from the pathloss reference signal, wherein the indication that the uplink TCI state identifies the updated pathloss reference signal is received in a different downlink communication from a downlink communication in which the indication of the uplink TCI state is received (pages 3, paragraphs 33 – pages 7, paragraphs 50 and Fig. 1, 2, where teaches updated pathloss RS). 
Regarding claims 9 and 25, MolavianJazi teaches all the limitation as discussed in claim 1. Furthermore, MolavianJazi further teaches that transmitting, to a user equipment (UE), an indication of an uplink transmission configuration indication (TCI) state (Fig. 1, 2 and pages 5, paragraphs 41 – pages 7, paragraphs 47, where teaches receiving indication of uplink transmission configuration indication state, PUCCH-PathlossReferenceRS and PUSCH-PathlossReferenceRS), and transmitting an associated pathloss reference signal based at least in part on the uplink TCI state (Fig. 1, 2 and pages 13, paragraphs 81 – pages 14, paragraphs 94, where teaches the UL transmission can be transmitted on the first serving cell based on the determined pathloss estimate, for example, the UL transmission can be transmitted based on a transmit power setting that is based on the determined pathloss estimate). 
Regarding claim 10, MolavianJazi teaches all the limitation as discussed in claim 3 and 9.
Regarding claim 11, MolavianJazi teaches all the limitation as discussed in claim 4 and 9.
Regarding claim 12, MolavianJazi teaches all the limitation as discussed in claim 5 and 9.
Regarding claim 13, MolavianJazi teaches all the limitation as discussed in claim 7 and 9.
Regarding claim 14, MolavianJazi teaches all the limitation as discussed in claim 6 and 9.
Regarding claim 15, MolavianJazi teaches all the limitation as discussed in claim 8 and 9.
Regarding claim 16, MolavianJazi teaches all the limitation as discussed in claim 8 and 9.
Regarding claim 26, MolavianJazi teaches all the limitation as discussed in claim 9 and 10.
Regarding claim 27, MolavianJazi teaches all the limitation as discussed in claim 9 and 11.
Regarding claim 28, MolavianJazi teaches all the limitation as discussed in claim 9 and 14.
Regarding claim 29, MolavianJazi teaches all the limitation as discussed in claim 9 and 15.
Regarding claim 30, MolavianJazi teaches all the limitation as discussed in claim 9 and 16.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. (US 2019/0190582) discloses Method and Apparatus for Beam Reporting in Next Generation Wireless System.


Zhang et al. (US 2019/0349864) discloses Sounding Reference Signal Power Control for Multiple Input Multiple Output Wireless System.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
July 3, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649